


EXHIBIT 10(dd)
THE SHERWIN-WILLIAMS COMPANY
2006 Equity and Performance Incentive Plan
(Amended and Restated as of February 17, 2015)


1.Purpose. The purpose of this 2006 Equity and Performance Incentive Plan
(Amended and Restated as of February 17, 2015) is to attract and retain officers
and other employees of The Sherwin-Williams Company and its Subsidiaries and to
provide to such persons incentives and rewards for performance.


2.Definitions. As used in this Plan,


(a)“Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.


(b)“Assumed” has the meaning provided in Section 12 of this Plan.


(c)“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.


(d)“Board” means the Board of Directors of the Company and, to the extent of any
delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 10 of this Plan, such committee (or subcommittee).


(e)“Cause” has the meaning provided in Section 12 of this Plan.


(f)“Change of Control” means, except as may be otherwise prescribed by the Board
in any Evidence of Award, the occurrence of any of the following events:


(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:



(A)
for purposes of this Section 2(f)(i), the following acquisitions will not
constitute a Change of Control: (1) any acquisition of Voting Stock directly
from the Company that is approved by a majority of the Incumbent Directors,
(2) any acquisition of Voting Stock by the Company or any Subsidiary, (3) any
acquisition of Voting Stock by the trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, and (4) any acquisition of Voting Stock by any
Person pursuant to a Business Transaction that complies with clauses (A), (B)
and (C) of Section 2(f)(iii) below;



(B)
if any Person is or becomes the beneficial owner of 30% or more of combined
voting power of the then-outstanding Voting Stock as a result of a transaction
described in clause (1) of Section 2(f)(i)(A) above and such Person thereafter
becomes the beneficial owner of any additional shares of Voting Stock
representing 1% or more of the then-outstanding Voting Stock, other than in an
acquisition directly from the Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally, such subsequent acquisition shall be treated as a
Change of Control;



(C)
a Change of Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock as a result of a
reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a





--------------------------------------------------------------------------------




stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally; and


(D)
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of 30% or more of the Voting Stock
inadvertently, and such Person divests as promptly as practicable but no later
than the date, if any, set by the Incumbent Directors a sufficient number of
shares so that such Person beneficially owns less than 30% of the Voting Stock,
then no Change of Control shall have occurred as a result of such Person’s
acquisition; or



(ii)
a majority of the Board ceases to be comprised of Incumbent Directors; or



(iii)
the consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the stock or assets of another corporation, or other transaction
(each, a “Business Transaction”), unless, in each case, immediately following
such Business Transaction (A) the Voting Stock outstanding immediately prior to
such Business Transaction continues to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the then
outstanding shares of voting stock of the entity resulting from such Business
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Transaction, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Transaction)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of voting stock of the entity resulting
from such Business Transaction, and (C) at least a majority of the members of
the board of directors of the entity resulting from such Business Transaction
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Transaction; or



(iv)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 2(f)(iii).



(v)
For purposes of this Section 2(f), the term “Incumbent Directors” shall mean,
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board and any new director (other than a director
initially elected or nominated as a director as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company's shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved.



(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time.


(h)“Common Stock” means Common Stock, par value $1.00 each, of the Company or
any security into which such shares of Common Stock may be changed by reason of
any transaction or event of the type referred to in Section 11 of this Plan.


(i)“Company” means The Sherwin-Williams Company, an Ohio corporation, and its
successors.


(j)“Covered Employee” means a Participant who is, or is determined by the Board
to be likely to become, a “covered employee” within the meaning of Section
162(m) of the Code (or any successor provision).


(k)“Date of Grant” means the date specified by the Board on which a grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units or
Other Awards, or a grant or sale of Restricted Stock, Restricted Stock Units or
Other Awards, will become effective (which date will not be earlier than the
date on which the Board takes action with respect thereto).






--------------------------------------------------------------------------------




(l)“Director” means a member of the Board of Directors of the Company.


(m)“Effective Date” means February 17, 2015.


(n)“Evidence of Award” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Board that sets forth the
terms and conditions of Option Rights, Appreciation Rights, Performance Shares,
Performance Units or Other Awards granted, or a grant or sale of Restricted
Stock, Restricted Stock Units or Other Awards. An Evidence of Award may be in an
electronic medium, may be limited to notation on the books and records of the
Company and, unless otherwise determined by the Board, need not be signed by a
representative of the Company or a Participant.


(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.


(p)“Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.


(q)“Good Reason” has the meaning provided in Section 12 of this Plan.


(r)“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.


(s)“Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board, Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock
Units, Other Awards or dividend credits pursuant to this Plan. Management
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of the
Subsidiary, division, department, region or function within the Company or
Subsidiary in which the Participant is employed. The Management Objectives may
be made relative to the performance of one or more other companies or
subsidiaries, divisions, departments, regions or functions within such other
companies, and may be made relative to an index or one or more of the
performance criteria themselves. The Board may grant awards subject to
Management Objectives that are either Qualified Performance-Based Awards or are
not Qualified Performance-Based Awards. The Management Objectives applicable to
any Qualified Performance-Based Award to a Covered Employee will be based on one
or more, or a combination, of the following criteria:


(i)
Appreciation in value of shares;



(ii)
Total shareholder return;



(iii)
Earnings per share;



(iv)
Operating income;



(v)
Net income;



(vi)
Pretax earnings;



(vii)
Earnings before interest, taxes, depreciation and amortization;



(viii)
Pro forma net income;



(ix)
Return on equity;



(x)
Return on designated assets;



(xi)
Return on capital;



(xii)
Economic value added;



(xiii)
Revenues;





--------------------------------------------------------------------------------






(xiv)
Expenses;



(xv)
Operating profit margin;



(xvi)
Operating cash flow;



(xvii)
Free cash flow;



(xviii)
Cash flow return on investment;



(xix)
Operating margin or net profit margin; or



(xx)
Any of the above criteria as compared to the performance of a published or a
special index deemed applicable by the Board, including, but not limited to, the
Standard & Poor’s 500 Stock Index.



If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related level or levels of achievement, in whole or in part,
as the Board deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change of Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Board will not
make any modification of the Management Objectives or the level or levels of
achievement with respect to such Covered Employee.
(t)“Market Value Per Share” means, as of any particular date, the average of the
highest and lowest reported sales prices of the Common Stock during normal
trading hours on the New York Stock Exchange Composite Tape or, if not listed on
such exchange, on any other national securities exchange on which the Common
Stock is listed. If there is no regular public trading market for such Common
Stock, the Market Value Per Share of the Common Stock shall be determined by the
Board. The Board is authorized to adopt another fair market value pricing
method, provided such method is stated in the Evidence of Award, and is in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code. Notwithstanding any other provision of this Section 2(t) or any other
provision of this Plan, the “Market Value Per Share” will be such price per
share of Common Stock, rounded to two decimal points, as shall be provided to
the Company by the Company’s third-party equity plan administrator, as
applicable.


(u)“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.


(v)“Option Price” means the purchase price payable on exercise of an Option
Right.


(w)“Option Right” means the right to purchase shares of Common Stock upon
exercise of an option granted pursuant to Section 4 of this Plan.


(x)“Other Award” means an award granted pursuant to Section 9 of this Plan.


(y)“Participant” means a person who is selected by the Board to receive benefits
under this Plan and who is at the time an officer or other employee of the
Company or any one or more of its Subsidiaries, or who has agreed to commence
serving in any of such capacities within 90 days of the Date of Grant. The term
“Participant” shall also include any person who provides services to the Company
or a Subsidiary that are substantially equivalent to those typically provided by
an employee.


(z)“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.


(aa)“Performance Share” means a bookkeeping entry that records the equivalent of
one share of Common Stock awarded pursuant to Section 8 of this Plan.


(bb)    "Performance Unit” means a bookkeeping entry awarded pursuant to Section
8 of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Board.




--------------------------------------------------------------------------------






(cc)    “Plan” means The Sherwin-Williams Company 2006 Equity and Performance
Incentive Plan, as may be amended or amended and restated from time to time.


(dd)    “Post-CIC Period” has the meaning provided in Section 12 of this Plan.


(ee)    “Qualified Performance-Based Award” means any award of Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units or Other
Awards, or portion of such award, to a Covered Employee that is intended to
satisfy the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code.


(ff)    “Restricted Stock” means shares of Common Stock granted or sold pursuant
to Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfer has expired.


(gg)    “Restriction Period” means the period of time during which Restricted
Stock Units are subject to restrictions, as provided in Section 7 of this Plan.


(hh)    “Restricted Stock Unit” means an award made pursuant to Section 7 of
this Plan of the right to receive shares of Common Stock or cash at the end of a
specified period.


(ii)    “Spread” means the excess of the Market Value Per Share on the date when
an Appreciation Right is exercised over the Option Price or Base Price provided
for in the related Option Right or Free-Standing Appreciation Right,
respectively.


(jj)    “Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but at least 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.


(kk)    “Tandem Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is granted in tandem with an Option Right.


3.Shares Subject to this Plan.


(a)Maximum Shares Available Under Plan.


(i)
Subject to adjustment as provided in Section 11 of this Plan, the number of
shares of Common Stock that may be issued or transferred (A) upon the exercise
of Option Rights or Appreciation Rights; (B) as Restricted Stock and released
from substantial risks of forfeiture thereof; (C) in payment of Restricted Stock
Units; (D) in payment of Performance Shares or Performance Units that have been
earned; (E) as Other Awards or in payment of Other Awards, or (F) in payment of
dividend equivalents paid with respect to awards made under this Plan will not
exceed in the aggregate 19,200,000 shares of Common Stock (10,000,000 of which
were approved by shareholders in 2006 and 9,200,000 of which were added upon
approval by shareholders in 2010), plus any shares of Common Stock relating to
awards that expire or are forfeited or are cancelled under this Plan. Such
shares may be shares of original issuance or treasury shares or a combination of
the foregoing.



(ii)
Each share of Common Stock issued or transferred pursuant to an award of Option
Rights or Appreciation Rights will reduce the aggregate plan limit described
above in Section 3(a)(i) by one share of Common Stock. Each share of Common
Stock issued or transferred (and in the case of Restricted Shares, released from
all substantial risk of forfeiture) pursuant to an award other than Option
Rights or Appreciation Rights shall reduce the aggregate plan limit described
above in Section 3(a)(i) by (A) one share of Common Stock if issued or
transferred pursuant to an award granted prior to April 21, 2010 and (B) 2
shares of Common Stock if issued or transferred pursuant to an award granted on
or after April 21, 2010. Any shares of Common Stock that again become available
for issuance pursuant to this Section 3 shall be added back to the aggregate
plan limit in





--------------------------------------------------------------------------------




the same manner such shares were originally deducted from the aggregate plan
limit pursuant to this Section 3(a)(ii).


(iii)
Shares of Common Stock covered by an award granted under this Plan shall not be
counted as used unless and until they are actually issued and delivered to a
Participant and, therefore, the total number of shares available under this Plan
as of a given date shall not be reduced by any shares relating to prior awards
that have expired or have been forfeited or cancelled. Upon payment in cash of
the benefit provided by any award granted under this Plan, any shares of Common
Stock that were covered by that award will be available for issue or transfer
hereunder. Notwithstanding anything to the contrary contained herein: (A) if
shares of Common Stock are tendered or otherwise used in payment of the Option
Price of an Option Right, the total number of shares covered by the Option Right
being exercised shall count against the aggregate plan limit described above;
(B) shares of Common Stock tendered or withheld by the Company to satisfy the
tax withholding obligation shall count against the aggregate plan limit
described above; (C) the number of shares of Common Stock that are repurchased
by the Company with Option Right proceeds shall not increase the aggregate plan
limit described above; and (D) the number of shares of Common Stock covered by
an Appreciation Right, to the extent that it is exercised and settled in shares
of Common Stock, whether or not all shares of Common Stock covered by the award
are actually issued to the Participant upon exercise of the Appreciation Right,
shall be considered issued or transferred pursuant to this Plan. If, under this
Plan, a Participant has elected to give up the right to receive compensation in
exchange for shares of Common Stock based on fair market value, such shares of
Common Stock shall not count against the aggregate plan limit described above.



(b)Incentive Stock Option Limit. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 11 of this Plan, the aggregate number of shares of Common Stock actually
issued or transferred by the Company upon the exercise of Incentive Stock
Options shall not exceed 19,200,000.


(c)Individual Participant Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 11 of this Plan:


(i)
No Participant shall be granted Option Rights or Appreciation Rights, in the
aggregate, for more than 500,000 shares of Common Stock during any calendar
year.



(ii)
No Participant will be granted Qualified Performance-Based Awards of Restricted
Stock, Restricted Stock Units or Performance Shares or in the form of Other
Awards payable in Common Stock, in the aggregate, for more than 200,000 shares
of Common Stock during any calendar year.



(iii)
No Participant will receive in any calendar year a Qualified Performance-Based
Award of Performance Units having an aggregate maximum value as of their
respective Dates of Grant in excess of $5,000,000.



(iv)
No Participant will receive in any calendar year a Qualified Performance-Based
Award in the form of Other Awards payable in cash under Section 9(b) having an
aggregate maximum value in excess of $5,000,000.



(d)Exclusion from Certain Restrictions. Notwithstanding anything in this Plan to
the contrary, up to 5% of the maximum number of shares of Common Stock provided
for in Section 3(a)(i) above may be used for awards granted under Sections 6
through 9 of this Plan that do not comply with the three-year requirements set
forth in Sections 6(c), 7(c) and 9(d) of this Plan and the one-year requirements
of Sections 6(e), 7(a), 8(b) and 9(d) of this Plan.
  
4.Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase shares of Common Stock. Each such grant will be subject to
all of the requirements contained in the following provisions:


(a)Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.


(b)Each grant will specify an Option Price per share, which may not be less than
the Market Value Per Share on the Date of Grant.




--------------------------------------------------------------------------------






(c)Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee having a value at the time of
exercise equal to the total Option Price, (iii) by a combination of such methods
of payment, or (iv) by such other methods as may be approved by the Board.


(d)To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.


(e)Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.


(f)Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable. A grant of Option Rights
may provide for the earlier exercise of such Option Rights in the event of the
retirement, death or disability of the Participant or a Change of Control.


(g)Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights. The grant of such Option
Rights will specify that, before the exercise of such rights, the Board must
determine that the Management Objectives have been satisfied.


(h)Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.


(i)The exercise of an Option Right will result in the cancellation on a share-
for-share basis of any Tandem Appreciation Right authorized under Section 5 of
this Plan.


(j)No Option Right will be exercisable more than 10 years from the Date of
Grant.


(k)Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to this Plan and shall contain such terms and
provisions, consistent with this Plan, as the Board may approve.


5.Appreciation Rights.


(a)The Board may also, from time to time and upon such terms and conditions as
it may determine, authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Board,
which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise. Tandem Appreciation Rights may be granted at
any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Board, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.


(b)Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:


(i)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in shares of Common Stock or in any
combination thereof and may either grant to the Participant or retain in the
Board the right to elect among those alternatives.



(ii)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Board at the Date of Grant.



(iii)
Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.





--------------------------------------------------------------------------------






(iv)
Any grant may specify that such Appreciation Right may be exercised only in the
event of, or earlier in the event of, the retirement, death or disability of the
Participant or a Change of Control.



(v)
Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights. The grant
of such Appreciation Rights will specify that, before the exercise of such
Appreciation Rights, the Board must determine that the Management Objectives
have been satisfied.



(vi)
Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board may approve.



(c)Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.


(d)Regarding Free-Standing Appreciation Rights only:


(i)
Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which may not be less than the Market Value Per Share on the Date of
Grant;



(ii)
Successive grants may be made to the same Participant regardless of whether any
Free-Standing Appreciation Rights previously granted to the Participant remain
unexercised; and



(iii)
No Free-Standing Appreciation Right granted under this Plan may be exercised
more than 10 years from the Date of Grant.



6.Restricted Stock. The Board may also, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:


(a)Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.


(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.


(c)Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Board at the Date of Grant or upon
achievement of Management Objectives referred to in Section 6(e) below. If the
elimination of restrictions is based only on the passage of time rather than the
achievement of Management Objectives, the period of time will be no shorter than
three years, except that the restrictions may be removed no sooner than ratably
on an annual basis during the three-year period as determined by the Board at
the Date of Grant.


(d)Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).


(e)Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that restrictions
relating to Restricted Stock that vests upon the achievement of Management
Objectives may not terminate sooner than after one year. Each grant may specify
in respect of such Management Objectives a minimum acceptable level of
achievement and may set forth a formula for determining the number of shares of
Restricted Stock on which restrictions will terminate if




--------------------------------------------------------------------------------




performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives. The grant of Restricted
Stock will specify that, before the termination or early termination of the
restrictions applicable to such Restricted Stock, the Board must determine that
the Management Objectives have been satisfied.


(f)Notwithstanding anything to the contrary contained in this Plan, any grant or
sale of Restricted Stock may provide for the earlier lapse of the substantial
risk of forfeiture for such Restricted Stock in the event of the retirement,
death or disability of the Participant or a Change of Control.


(g)Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award; provided, however, that dividends or other distributions on
Restricted Stock subject to restrictions that lapse as a result of the
achievement of Management Objectives shall be deferred until and paid contingent
upon the achievement of the applicable Management Objectives.


(h)Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve. Unless otherwise directed by the Board, (i) all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares, or (ii)
all shares of Restricted Stock shall be held at the Company’s transfer agent in
book entry form with appropriate restrictions relating to the transfer of such
shares of Restricted Stock.


7.Restricted Stock Units. The Board may also, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:


(a)Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Board may specify. If a grant of Restricted
Stock Units specifies that the Restriction Period will terminate upon the
achievement of Management Objectives, such Restriction Period may not terminate
sooner than after one year. Each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Restricted Stock Units on which restrictions will
terminate if performance is at or above the minimum level, but falls short of
full achievement of the specified Management Objectives. The grant of such
Restricted Stock Units will specify that, before the termination or early
termination of the restrictions applicable to such Restricted Stock Units, the
Board must determine that the Management Objectives have been satisfied.


(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.


(c)If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives, each such grant or sale will be subject to
a Restriction Period of not less than three years, except that a grant or sale
may provide that the Restriction Period shall expire not sooner than ratably on
an annual basis during the three-year period as determined by the Board at the
Date of Grant.


(d)Notwithstanding anything to the contrary contained in this Plan, any grant or
sale of Restricted Stock Units may provide for the earlier lapse or other
modification of the Restriction Period in the event of the retirement, death or
disability of the Participant or a Change of Control.


(e)During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
shares of Common Stock deliverable upon payment of the Restricted Stock Units
and shall have no right to vote them, but the Board may at the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units on
either a current, deferred or contingent basis, either in cash or in additional
shares of Common Stock; provided, however, that dividend equivalents on
Restricted Stock Units subject to a Restriction Period that lapses as a result
of the achievement of Management Objectives shall be deferred until and paid
contingent upon the achievement of the applicable Management Objectives.


(f)Each grant or sale will specify the time and manner of payment of Restricted
Stock Units that have been earned. Any grant or sale may specify that the amount
payable with respect thereto may be paid by the Company in cash,




--------------------------------------------------------------------------------




in shares of Common Stock or in any combination thereof and may either grant to
the Participant or retain in the Board the right to elect among those
alternatives.


(g)Each grant or sale of Restricted Stock Units will be evidenced by an Evidence
of Award and will contain such terms and provisions, consistent with this Plan,
as the Board may approve.


8.Performance Shares and Performance Units. The Board may also, from time to
time and upon such terms and conditions as it may determine, authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:


(a)Each grant will specify the number of Performance Shares or Performance Units
to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change of Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.


(b)The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time (not less than one year) as will be determined
by the Board at the time of grant which may be subject to earlier lapse or other
modification in the event of the retirement, death or disability of the
Participant or a Change of Control.


(c)Any grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level or levels of achievement and will set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the level(s), but falls
short of full achievement of the specified Management Objectives. The grant of
Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Board must
determine that the Management Objectives have been satisfied.


(d)Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
shares of Common Stock or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.


(e)Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Board at the Date of
Grant. Any grant of Performance Units may specify that the amount payable or the
number of shares of Common Stock issued with respect thereto may not exceed
maximums specified by the Board at the Date of Grant.


(f)The Board may at the Date of Grant of Performance Shares, provide for the
payment of dividend equivalents to the holder thereof, either in cash or in
additional shares of Common Stock, on a deferred basis contingent upon the
achievement of the applicable Management Objectives.


(g)Each grant of Performance Shares or Performance Units will be evidenced by an
Evidence of Award and will contain such other terms and provisions, consistent
with this Plan, as the Board may approve.


9.Other Awards.


(a)The Board may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, shares
of Common Stock or factors that may influence the value of such shares,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into shares of Common Stock, purchase
rights for shares of Common Stock, awards with value and payment contingent upon
performance of the Company or specified Subsidiaries, affiliates or other
business units thereof or any other factors designated by the Board, and awards
valued by reference to the book value of shares of Common Stock or the value of
securities of, or the performance of specified Subsidiaries or affiliates or
other business units of the Company. The Board shall determine the terms and
conditions of such awards. Shares of Common Stock delivered pursuant to an award
in the nature of a purchase right granted under this Section 9 shall be
purchased for such




--------------------------------------------------------------------------------




consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, cash, shares of Common Stock, other awards, notes
or other property, as the Board shall determine.


(b)Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9 of this Plan.


(c)The Board may grant shares of Common Stock as a bonus, or may grant other
awards in lieu of obligations of the Company or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Board in a
manner that complies with Section 409A of the Code.


(d)If the earning or vesting of, or elimination of restrictions applicable to,
Other Awards is based only on the passage of time rather than the achievement of
Management Objectives, the period of time shall be no shorter than three years,
except that the restrictions may be removed no sooner than ratably on an annual
basis during the three-year period as determined by the Board at the Date of
Grant. If the earning or vesting of, or elimination of restrictions applicable
to, Other Awards is based on the achievement of Management Objectives, the
earning, vesting or restriction period may not terminate sooner than after one
year.


10.Administration of this Plan.


(a)This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Compensation
and Management Development Committee or any other committee of the Board (or a
subcommittee thereof), as constituted from time to time. To the extent of any
such delegation, references in this Plan to the Board will be deemed to be
references to such committee or subcommittee.


(b)The interpretation and construction by the Board of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or Other Awards and any determination by
the Board pursuant to any provision of this Plan or of any such agreement,
notification or document will be final and conclusive.


(c)To the extent permitted by Ohio law, the Board may, from time to time,
delegate to one or more officers of the Company the authority of the Board to
grant and determine the terms and conditions of awards granted under this Plan.
In no event shall any such delegation of authority be permitted with respect to
awards to any executive officer or any person subject to Section 162(m) of the
Code or who is an officer, director or more than 10% beneficial owner of any
class of the Company’s equity securities that is registered pursuant to Section
12 of the Exchange Act, as determined by the Board in accordance with Section 16
of the Exchange Act.


11.Adjustments. The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights, Restricted Stock Units, Performance Shares, Performance
Units and, if applicable, in the number of shares of Common Stock covered by
outstanding Other Awards granted hereunder, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, and in the kind
of shares covered thereby, as the Board, in its sole discretion, shall determine
is equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Board, in its discretion, shall provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it shall determine to be equitable in
the circumstances and may require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price greater than the consideration offered in connection with any such
transaction or event or change of control, the Board may in its sole discretion
elect to cancel such Option Right or Appreciation Right without any payment to
the person holding such Option Right or Appreciation Right. The Board shall also
make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Board in its sole discretion shall determine is
appropriate to reflect any transaction or event described in this Section 11;
provided, however, that any such adjustment to the number specified in Section
3(b)(i) will be made only if and to the extent that such adjustment would not
cause any option intended to qualify as an Incentive Stock Option to fail to so
qualify.






--------------------------------------------------------------------------------




12.Change of Control. Notwithstanding anything to the contrary in this Plan, the
following provisions shall apply in connection with a Change of Control:


(a)Awards Assumed by Successor


(i)
Upon the occurrence of a Change of Control, any awards made under this Plan that
are Assumed (as defined in Section 12(a)(v) below) by the entity effecting the
Change of Control shall continue to vest and become exercisable in accordance
with the terms of the original grant unless, during the three-year period
commencing on the date of the Change of Control (“Post-CIC Period”):



(A)
the Participant is involuntarily terminated for reasons other than for Cause (as
defined in Section 12(a)(iii) below); or



(B)
the Participant terminates his or her employment for Good Reason (as defined in
Section 12(a)(iv) below).



(ii)
If a Participant’s employment is terminated as described in Section 12(a)(i)
above, any outstanding Option Rights and Appreciation Rights shall become fully
vested and exercisable, any restrictions that apply to awards made pursuant to
this Plan shall lapse, and awards made pursuant to this Plan that are subject to
Management Objectives shall immediately be earned or vest and shall become
immediately payable in accordance with their terms as if 100% of the Management
Objectives have been achieved, on the date of termination; provided, that any
Participant who terminates his or her employment for Good Reason must:



(A)
provide the Company with a written notice of his or her intent to terminate
employment for Good Reason within 60 days after the Participant becomes aware of
the circumstances giving rise to Good Reason; and



(B)
allow the Company thirty days to remedy such circumstances to the extent
curable.



(iii)
Solely for purposes of this Section 12(a), “Cause” shall mean that the
Participant shall have:



(A)
been convicted of a criminal violation involving, in each case, fraud,
embezzlement or theft in connection with Participant’s duties or in the course
of Participant’s employment with the Company or any subsidiary;



(B)
committed intentional wrongful damage to property of the Company or any
Subsidiary; or



(C)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary;



and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Plan, no act or failure to act on the part of
Participant will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by Participant not in good faith and without reasonable belief that
Participant’s action or omission was in the best interest of the Company.
(iv)
Solely for purposes of this Section 12(a), “Good Reason” shall mean the
occurrence, during the Post-CIC Period, of any of the following events without
the Participant’s written consent:



(A)
failure to elect or reelect or otherwise to maintain Participant in the office
or the position, or a substantially equivalent or better office or position, of
or with the Company and/or a Subsidiary (or any successor thereto by operation
of law or otherwise), as the case may be, which Participant held immediately
prior to a Change of Control, or the removal of Participant as a Director of the
Company and/or a Subsidiary (or any successor thereto) if Participant shall have
been a Director of the Company and/or a Subsidiary immediately prior to the
Change of Control;



(B)
failure of the Company to remedy any of the following within 10 calendar days
after receipt by the Company of written notice thereof from Participant: 1) a
significant adverse change





--------------------------------------------------------------------------------




in the nature or scope of the authorities, powers, functions, responsibilities
or duties attached to the position with the Company and any Subsidiary which
Participant held immediately prior to the Change of Control, 2) a reduction in
Participant’s Base Pay received from the Company and any Subsidiary; 3) a
reduction in Participant’s Incentive Pay opportunity as compared with the
Incentive Pay opportunity most recently paid prior to the Change of Control, or
4) the termination or denial of Participant’s rights to Employee Benefits or a
reduction in the scope or value thereof;


(C)
the liquidation, dissolution, merger, consolidation or reorganization of the
Company or the transfer of all or substantially all of its business and/or
assets, unless the successor (by liquidation, merger, consolidation,
reorganization, transfer or otherwise) to which all or substantially all of its
business and/or assets have been transferred (by operation of law or otherwise)
assumed all duties and obligations of the Company hereunder; or



(D)
the Company requires Participant to have Participant’s principal location of
work changed to any location that is in excess of 30 miles from the location
thereof immediately prior to the Change of Control, or requires Participant to
travel away from Participant’s office in the course of discharging Participant’s
responsibilities or duties hereunder at least 20% more (in terms of aggregate
days in any calendar year or in any calendar quarter when annualized for
purposes of comparison to any prior year) than was required of Participant in
any of the three full years immediately prior to the Change of Control.



(E)
Definitions. As used in this Section 12(a),



1)
“Base Pay” means Participant’s annual base salary rate as in effect from time to
time.



2)
“Incentive Pay” means an annual bonus, incentive or other payment of
compensation, in addition to Base Pay, made or to be made in regard to services
rendered in any year pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of the Company or a Subsidiary, or any
successor thereto. “Incentive Pay” does not include any stock option, stock
appreciation, stock purchase, restricted stock, private equity, long-term
incentive or similar plan, program, arrangement or grant, whether or not
provided under a plan, program or arrangement described in the preceding
sentence.



3)
“Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Participant is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change of Control.



(v)
For purposes of this Section 12(a), an award shall be considered assumed
(“Assumed”) if each of the following conditions are met:



(A)
Option Rights, Appreciation Rights and Other Awards (to the extent such Other
Awards are payable in cash and not subject to Management Objectives) are
converted into replacement awards in a manner that complies with Section 409A of
the Code;







--------------------------------------------------------------------------------




(B)
Restricted Stock Unit and Restricted Stock awards that are not subject to
Management Objectives are converted into replacement awards covering a number of
shares of the entity effecting the Change of Control (or a successor or parent
corporation), as determined in a manner substantially similar to the treatment
of an equal number of shares of Common Stock covered by the awards; provided,
that to the extent that any portion of the consideration received by holders of
shares of Common Stock in the Change Control transaction is not in the form of
the common stock of such entity (or a successor or parent corporation), the
number of shares covered by the replacement awards shall be based on the average
of the high and low selling prices of the common stock of such entity (or a
successor or parent corporation) on the established stock exchange on the
trading day immediately preceding the date of the Change of Control;



(C)
Performance Shares, Performance Units and all other awards subject to Management
Objectives are converted into replacement awards that preserve the value of such
awards at the time of the Change of Control;



(D)
the replacement awards contain provisions for scheduled vesting and treatment on
termination of employment (including the definition of Cause and Good Reason)
that are no less favorable to the Participant than the underlying awards being
replaced, and all other terms of the replacement awards (other than the security
and number of shares represented by the replacement awards) are substantially
similar to, or more favorable to the Participant than, the terms of the
underlying awards; and



(E)
the security represented by the replacement awards, if any, is of a class that
is publicly held and widely traded on an established stock exchange.



(b)Awards Not Assumed by Successor


(i)
Upon the occurrence of a Change of Control, any awards made under this Plan that
are not Assumed by the entity effecting the Change of Control shall become fully
vested and exercisable on the date of the Change of Control or shall immediately
vest and become immediately payable in accordance with their terms as if 100% of
the applicable Management Objectives have been achieved, and any restrictions
that apply to such awards shall lapse.



(ii)
For each Option Right and Appreciation Right, the Participant shall receive a
payment equal to the difference between the consideration (consisting of cash or
other property (including securities of a successor or parent corporation))
received by holders of Common Stock in the Change of Control transaction and the
exercise price of the applicable Option Right or Appreciation Right, if such
difference is positive. Such payment shall be made in the same form as the
consideration received by holders of Common Stock. Any Option Rights or
Appreciation Rights with an exercise price that is higher than the per share
consideration received by holders of Common Stock in connection with the Change
of Control shall be cancelled for no additional consideration.



(iii)
The Participant shall receive the consideration (consisting of cash or other
property (including securities of a successor or parent corporation)) that such
Participant would have received in the Change of Control transaction had he or
she been, immediately prior to such transaction, a holder of the number of
shares of Common Stock equal to the number of Restricted Stock Units and/or
shares of Restricted Stock covered by the award and the number of shares of
Common Stock payable under Section 12(b)(i) for awards subject to Management
Objectives.



(iv)
The payments contemplated by Sections 12(b)(ii) and 12(b)(iii) shall be made at
the same time as consideration is paid to the holders of the Common Stock in
connection with the Change of Control.



(v)
Notwithstanding anything to the contrary in this Plan, if the Change of Control
does not constitute a 409A Change of Control and the payment or benefit
constitutes a deferral of compensation under Section 409A of the Code, then to
the extent necessary to comply with Section 409A of the Code payment or delivery
shall be made on the date of payment or delivery originally provided for such
payment or benefit.







--------------------------------------------------------------------------------




13.Recapture Provisions. Any Evidence of Award may provide for the cancellation
or forfeiture of an award or the forfeiture and repayment to the Company of any
gain related to an award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be determined by the Board in accordance
with the Company’s Executive Adjustment and Recapture Policy, as may be amended
from time to time, any successor policy or otherwise.


14.Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.


15.Transferability.


(a)No Option Right or Appreciation Right granted under this Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution, and in no event shall any award granted under this Plan be
transferred for value. Except as otherwise determined by the Board, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law and/or court
supervision.


(b)The Board may specify at the Date of Grant that part or all of the shares of
Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares, Performance Units or Other Awards or (ii) no
longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 6 of this Plan, will be subject to further
restrictions on transfer.


16.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Stock, and such Participant fails to make arrangements for the
payment of tax, the Company shall withhold such shares of Common Stock having a
value equal to the amount required to be withheld. Notwithstanding the
foregoing, unless otherwise provided by the Board, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income and employment tax laws, the Participant may elect to satisfy the
obligation, in whole or in part, by electing to have withheld, from the shares
required to be delivered to the Participant, shares of Common Stock having a
value equal to the amount required to be withheld (except in the case of
Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Company other shares of Common Stock held by such
Participant. The shares used for tax withholding will be valued at an amount
equal to the real-time fair market value per share of such Common Stock at the
time of exercise or vesting or when the benefit is to be included in
Participant’s income. In no event shall the fair market value of the shares of
Common Stock to be withheld and/or delivered pursuant to this Section to satisfy
applicable withholding taxes in connection with the benefit exceed the minimum
amount of taxes required to be withheld. Participants shall also make such
arrangements as the Company may require for the payment of any withholding tax
obligation that may arise in connection with the disposition of shares of Common
Stock acquired upon the exercise of Option Rights.


17.Compliance with Section 409A of the Code.


(a)To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder shall be administered
in a manner consistent with this intent. Any reference in this Plan to Section
409A of the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.




--------------------------------------------------------------------------------






(b)Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants of deferred
compensation hereunder to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to a Participant or for a Participant’s
benefit under this Plan and grants of deferred compensation hereunder may not be
reduced by, or offset against, any amount owing by a Participant to the Company
or any of its affiliates.


(c)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the tenth business day of the month after such
six-month period.


(d)For purposes of the Plan and its underlying agreements, a “409A Change in
Control” means the date on which any one of the following occurs: (i) any one
person, or more than one person acting as a group (as determined under Code
Section 409A and the regulations promulgated thereunder), acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or
(ii) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of such appointment or election; or
(iii) any one person, or more than one person acting as a group (as determined
under Code Section 409A and the regulations promulgated thereunder), acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; or (iv) any one person, or more than
one person acting as a group (as determined under Code Section 409A and the
regulations thereunder), acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company before such acquisition or acquisitions. For this purpose, “gross
fair market value” means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.


(e)Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.


18.Additional Restrictions with Respect to Qualified Performance-Based Awards.


(a)Qualified Performance-Based Awards shall be granted by a committee, which may
be the Compensation and Management Development Committee or any other committee
of the Board (or a subcommittee thereof), provided that such committee consists
solely of two or more “outside directors” within the meaning of Section 162(m)
of the Code.


(b)To the extent that a Qualified Performance-Based Award shall be based on
achievement of Management Objectives, the committee shall establish and approve
the Management Objectives in writing prior to the latest possible date, but in
no event more than 90 days after the commencement of services to which the
Management Objectives relate, that will not jeopardize the award as qualifying
as “qualified performance-based compensation” under Section 162(m) of the Code.


(c)Other than in connection with the Participant’s death or disability, or a
Change of Control, the terms of a Qualified Performance-Based Award may not be
amended where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.






--------------------------------------------------------------------------------




(d)In no event shall a Participant’s Qualified Performance-Based Awards exceed
the Individual Participant Limits described in Section 3(c).


(e)Qualified Performance-Based Awards are intended to satisfy the requirements
for “qualified performance-based compensation” under Section 162(m) of the Code
and the terms relating to such awards are to be interpreted and operated
accordingly.


19.Effective Date. The Sherwin-Williams Company 2006 Equity and Performance
Incentive Plan first became effective on April 20, 2006, the date immediately
following the date it was approved by shareholders. The Sherwin-Williams Company
2006 Equity and Performance Incentive Plan (Amended and Restated as of April 21,
2010) became effective on April 21, 2010, the date immediately following the
date it was approved by shareholders. The Sherwin-Williams Company 2006 Equity
and Performance Incentive Plan (Amended and Restated as of February 17, 2015)
shall be effective on the Effective Date. No grants have been or are permitted
under The Sherwin-Williams Company 2003 Stock Plan on or after April 20, 2006.


20.Amendments.


(a)The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to Participants under this Plan, (ii)
would materially increase the number of securities which may be issued under
this Plan, (iii) would materially modify the requirements for participation in
this Plan or (iv) must otherwise be approved by the shareholders of the Company
in order to comply with applicable law or the rules of the New York Stock
Exchange or, if the shares of Common Stock are not traded on the New York Stock
Exchange, the principal national securities exchange upon which the shares of
Common Stock are traded or quoted, then, such amendment will be subject to
shareholder approval and will not be effective unless and until such approval
has been obtained.


(b)Except in connection with a corporate transaction or event described in
Section 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without shareholder approval. This
Section 20(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 20(b) may not be amended
without shareholder approval.


(c)If permitted by Section 409A of the Code, but subject to the paragraph that
follows, in case of termination of employment by reason of death, disability or
normal or early retirement of a Participant who holds an Option Right or
Appreciation Right not immediately exercisable in full, or any shares of
Restricted Stock as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Restricted Stock
Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
Other Awards that have not been fully earned or that are subject to any vesting
schedule or transfer restriction, or who holds shares of Common Stock subject to
any transfer restriction imposed pursuant to Section 15 of this Plan, or in the
case of a Change of Control, the Board may, in its sole discretion, accelerate
the time at which such Option Right, Appreciation Right or other award may be
exercised or the time at which such substantial risk of forfeiture or
prohibition or restriction on transfer will lapse or the time when such
Restriction Period will end or the time at which such Performance Shares or
Performance Units will be deemed to have been fully earned or the time when such
Other Awards shall be deemed to have been fully earned or vested or that such
transfer restriction will terminate or may waive any other limitation or
requirement under any such award.


Subject to Section 20(b) hereof, the Board may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, except in
the case of a Qualified Performance-Based Award (other than in connection with
the Participant’s death or disability, or a Change of Control) where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Board will not make any
modification of the Management Objectives or the level or levels of achievement
with respect to such Qualified Performance-Based Award. Subject to Section 11
above, no such amendment shall impair the rights of any Participant without his
or her consent. The Board may, in its discretion, terminate this Plan at any
time. Termination of this Plan will not affect the rights of Participants or
their successors under any awards outstanding hereunder and not exercised in
full on the date of termination.
21.Termination. No grant will be made under this Plan after April 20, 2020 (more
than 10 years after the date on which this Plan was first approved by the
shareholders of the Company), but all grants made on or prior to such date will
continue in effect thereafter subject to the terms thereof and of this Plan.




--------------------------------------------------------------------------------






22.Governing Law. This Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.


23.Miscellaneous Provisions.


(a)The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.


(b)This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.


(c)To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.


(d)No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.


(e)Absence on leave approved by a duly constituted officer of the Company or any
of its Subsidiaries shall not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder; however, in no event will an award be granted to a Participant whom
is on a long-term leave of absence.


(f)No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.


(g)The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.


(h)Participants shall provide the Company with a written election form setting
forth the name and contact information of the person who will have beneficial
ownership rights upon the death of the Participant.


(i)If any provision of this Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify this Plan or any award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Board, it shall be stricken and the remainder of this Plan shall remain
in full force and effect.


